DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Drawings
	Two (2) sheets of drawings were filed on January 29, 2021.  
The drawings are objected to because the lines, numbers and letters in the drawings are not durable, clean, sufficiently dens and dark, and uniformly thick and well-defined such that the drawings are satisfactory for reproduction, as required by 37 C.F.R. 1.84(l).  The non-uniformity and not-well-defined lines for a blurry image.  The reference numbers are not legible and do not meet the standards outlined by 37 C.F.R. 1.84(p).  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering 
Specification
Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objections
Claims 1-7 are objected to because of the following informalities:  
in line 4 of claim 1, the gamma symbol is missing after “gamma”;
in line 8 of claim 1, “a” should be inserted before “range”;
in line 9 of claim 1, “a” should be inserted before “range”;
in line 10 of claim 1, the gamma symbol is missing after “gamma”;
in line 16 of claim 1, “a” should be inserted before “range”;
in line 20, of claim 1, “the” before “range” should be changed to “a”;
in line 21 of claim 1, “a” should be inserted before “range”;
in line 26 of claim 1, “a” should be inserted before “range”;
in lines 3 of claim 4, “is” should be deleted or “that” should be inserted before “is”;
in line 1 of claim 5, “the” should be inserted before “cutoff”; and
in line 1 of claim 6, “the” should be inserted before “cutoff”  Appropriate correction is required.

Allowable Subject Matter
Claims 1-7 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record, which is the most relevant prior art known, does not disclose or render obvious the few mode optical fiber defined by claim 1, wherein:
r1 is in a range of about 14 microns to 16 microns;
Δ1 is in a range of about 0.50 to 0.70;
r2 is in a range of about 17 microns to 22 microns;
Δ2 is in a range of about -0.01 to 0.01;
r3 is in a range of about 24 microns to 30 microns;
Δ3 is in a range of about -0.27 to -0.32;
r4 is in a range of about 62.2 microns to 62.8 microns; and
Δ4 is zero;
in combination with all of the other limitations of claim 1.
Claims 2-7 depend from claim 1.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Munige et al. (US 10,557,986 B2) discloses a few mode optical fiber (see Figures 1A, 1B, and 2; see claims 1-8);
Munige et al. (US 10,520,670 B2) discloses a few mode optical fiber (see Figures 1A, 1B, and 2; see claims 1-19);
Sillad et al. (CN 105683790 B) discloses a few mode optical fiber (see paragraph 139; Figure 1, and Figures 2A and 2B);
Bickham et al. (EP 2 817 665 B1) discloses a few mode optical fiber (see Figure 2B; see Tables 1-5);
Sirard et al. (US 10007055 B2) discloses a few mode optical fiber (see table 1 and Figures 2, 3A and 3B);
Bigot et al. (WO 2017/137793 A1) discloses a few mode optical fiber (see Table 1 and Figures 1-3);
Mo et al. (EP 3 141 938 A1) discloses a few mode optical fiber (see Figure 1, paragraph 26, and claims 1-8);
Bickham et al. (US 8,842,957 B2) discloses a few mode fiber (see Figures 1A and 4; see Tables 1-8); and
Bickham (US 8,705,922 B2) discloses a few mode optical fiber (see the entire document).

This application is in condition for allowance except for the following formal matters: 
The drawing and claim objections set forth above.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE R CONNELLY whose telephone number is (571)272-2345.  The examiner can normally be reached on Monday-Friday, 9 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 571-272-2397.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHELLE R CONNELLY/Primary Examiner, Art Unit 2874